*514Opinion by
Keefe, J.
At the trial the official papers were received in evidence and the case submitted by both sides. In attempting to comply with the provisions of paragraph 813, Tariff Act of 1930, the importer filed an affidavit but it was held that “after delivery of the merchandise, the affidavit filed herein is clearly insufficient as constituting a verification of the breakage, leakage, or damage resulting in the loss of liquors herein.” Nothing appeared in the affidavit to establish that 10 percent or more of the total value of the contents in each package, in its condition as exported, had been lost. On the record presented the protest was overruled. Park & Tilford v. United States (T. D. 49518) and Gandolfi v. United States (G. A. 8060, T. D. 47175) cited.